DETAILED ACTION


Election/Restrictions
	In view of the examiner’s amendment herein to incorporate the amendments discussed to patentably distinguish from the prior art, the restriction requirement dated 18 December 2019 is withdrawn. Claims 5, 19, and 21 are rejoined to issue with claims 1 – 10, 12 – 29, and 24 – 36. Claim 11 was previously cancelled. Independent claims 30 – 33 were non-elected and are subsequently cancelled1. 

Response to Arguments
Applicant’s remarks and amendments with respect to claims 1 – 10 and 12 – 29 and the prior art of Von Siebenthal et al have been fully considered and are persuasive in view of the examiner’s amendments presented below.  The rejection is withdrawn in view of the amendments and the claims as agreed to in the examiner’s amendment stand allowed for the reasons noted herein.



EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Benjamin F. Hudson, on 02 November 2021.

Independent Claims 1, 28, and 29 are amended as follows: 
….acquiring from a magnetic resonance imaging system (MRI), over a first period, reference data relating to a portion of a patient anatomy during patient motion to develop a patient motion library;
during a time of interest, different from the first period, acquiring tracking data that is related to the reference data;
….
Reasons for Allowance
The prior art made of record, neither individually nor in combination, does not teach nor render obvious the claims as amended, when the claims are taken as a whole. 
Von Siebenthal teaches data frames and navigator frames. The navigator frames comprise tracking data (Ni-1, Nj-1) and reference data (Ni+1, Nj+1). Von Siebenthal further teaches the tracking data and reference data as interleaved. This teaching is distinct from applicant’s amended independent claims which require the tracking and reference data acquired at time 
The second closest prior art considered pertinent to applicant's disclosure is Fan et al. (US 20160324500 A1) which is relevant to the claimed computer product but does not teach or fairly well suggest the combination of elements claimed either alone or when considered with other prior art teachings.  Fan et al. teaches collecting reference data relating to a portion of a patient anatomy during patient motion to develop a patient motion library (Figure 3B and Fig. 4B). However, the data sets do not include acquiring tracking data during a time of interest, different from the first period. The features distinguish from the art in combination with each of the other features recited in independent claims 1, 28, and 29.
Considering the collective prior art teachings, arriving at the claimed invention would require ingenuity on the part of the skilled artisan and therefore would not be obvious to those skilled absent the teachings of applicant’s own specification.  The claims comply with all statutory and regulatory requirements and stand allowed.

Title Change
The title of the invention has been changed as noted in the Bib Data Sheet to be descriptive of the invention claimed and clearly indicative of the invention to which the claims are directed as per MPEP 606. The suggested title change is: “SYSTEM FOR IMAGING AND RECONSTRUCTION OF PATIENT MOTION USING MAGNETIC RESONANCE IMAGING”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571) 272-.  The examiner can normally be reached on Monday-Friday 9am-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793       
                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP ¶ 8.03 In Condition for Allowance, Non-elected Claims Withdrawn with Traverse: “If the application is ready for allowance on or after the date of the notice of appeal and no petition has been filed, the examiner should simply cancel nonelected claims that are not eligible for rejoinder by examiner’s amendment, calling attention to the provisions of 37 CFR 1.144.”